Title: To Thomas Jefferson from Arthur Lee, 13 March 1782
From: Lee, Arthur
To: Jefferson, Thomas


        
          Dear Sir
          Philadelphia March 13th. 1782
        
        In your retird situation it will not I hope be disagreable to you to hear what is going on at this place.
        You will see in what state our western Country rests in Congress, by the Extract that I shall subjoin. The report has not been taken up because the Enemy think they shall acquire an accession of strength, by their usual arts, and by the admission of Vermont, as a state. On our part, not being strong enough to give it a final dismission, we can only watch their motions, and act on the defensive. I doubt whether Vermont will be admitted. The publication of the names of all the Adventurers in these land Companies, woud I conceive greatly lessen their influence by showing that they are interested, Jo[hns]on, Chase and Carroll, who have committed Maryland into a quarrel with Virginia on this subject, are among them. But I shall bring authenticated Copies of them to the next Session of Assembly, when I suppose this question will be fully discussd. I hope you will be in the House. My Brother R. H. will be in the House of Delegates, and, I believe, Col. G. Mason. Should you see the Attorney, with whom this goes, he will give you a full and satisfactory account of this business, as he has with great diligence and discernment collected and digested all the arguments relating to it. My Colleagues seem to me to be as faithful to, and watchful over, the interests of our Country as you can possibly wish.
        The latest news from France says that the fleet and Convoy destind for the W. Indies, after the british fleet had taken some of the transports, were obliged by a storm to return to port much injurd. The beginning of Febv. they were ready to sail again. Rodney with 12 Ships, saild for the W. I. the 10th of Janv. It is said St. Kitts is taken, but we have no authentic account of that or of the engagement between de Grasse and Hood. I beg my respects to your Lady, & have the honor to be with the greatest esteem, dear Sir Yr. Most Obedt. Servt.,
        
          A. Lee
        
      